DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s arguments and the Declaration under 37 CFR 1.132 of Jeffrey Kramer  have been fully considered but are not persuasive. 
With respect to independent claims 1 and 8, Applicant argues that instant  Tables 1-5 show unexpected enhanced friction reducing effect of combination of  TTPC, a copolymer of acrylamide  and acrylic acid and PQ. The  examiner acknowledges that Tables 1-5 show slightly better friction reduction, i.e., up to 2% more reduction at 1000 ppm polymer concentration compared to the control. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent and that the results are of a significant practical advantage. Exparte The NutraSweetCo. 19 USPQ2d 1586 (Bd. Pat. App.& Inter. 1991). MPEP716.02(a).
Further,  the results of instant Tables 1-5 are  from  a particular polymer friction reducer in a concentration of 500 ppm or 1000 ppm, a concentration of TTPC& PQ at 10, 20 or 30 ppm,  however, the claims are directed to a broad range of copolymer friction reducers without specifying the  concentrations.  Thus  Applicant’s showing is not commensurate in the scope with the claims. MPEP 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31,65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983).
	Applicant argues that Robb teaches away from the use of a cationic compound in combination with an anionic friction-reducing polymeric compound.  The examiner disagrees. The examiner acknowledges that paragraph [0006] of  Robb recites “ In some instances, friction reducing polymers are incompatible with ionic surfactants used”.  However, Robb expressly discloses that “the methods of the present invention comprise: providing a fracturing fluid comprising an aqueous base fluid and a controlled wetting system that comprises: a friction reducing polymer having a charge, a surfactant having an opposite charge, and a compatibilizer; and introducing the treatment fluid into at least a portion of a subterranean formation at a rate and pressure sufficient to create or enhance at least one or more fractures in the subterranean formation” (Robb, [0009], emphasis added by the examiner).   Thus contrary to Applicant’s assertion , Robb expressly teaches combination of a friction reducing polymer having a charge, a surfactant having an opposite charge.  Indeed, Robb exemplifies compatibility of cationic surfactant and anionic friction reducing agents ([0026] and Table 1).  
Applicant argues that one of ordinary skill in the art would exclude  TTPC as the phosphonium quaternary compound of  Robb, however, Applicant fails to provide evidence to support such assertion.  Robb expressly discloses that the well treatment fluid may comprise a biocide including a phosphonium quaternary compounds ([0035]), and Robb also discloses the presence of  alkyliminodipropionate in the treatment fluid ([0021] and [0031]).  Kramer teaches that a highly efficacious biocide for oil and gas field systems  comprises an aqueous mixture of tri n-butyl n-tetradecyl phosphonium chloride, 
With respect to independent claim 7, Applicant argues  Robb fails to require  a copolymer of acrylamide and acrylic acid of molecular weight of from 12 million.  The examiner disagrees.  Robb expressly discloses the friction reducer polymer comprise acrylamide/acrylic acid copolymer ([0024] and [0044]).  Robb further discloses that “Generally, friction reducing copolymers having higher molecular weights may be needed to provide a desirable level of friction reduction. For example, in some embodiments, the weight average molecular weight of the friction reducing copolymers may be in the range of from about 1,500,000 to about 20,000,000” ([0028]), which overlaps with the claimed molecular weight of from 12 million thus a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore the rejection over Robb in view of Kramer is maintained.

Double Patenting
Claims 1, 4-8, 11-15  and  21-22 stand, and new claims 23-27 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4,  6, 7 and 10-13 of U.S. Patent No.10214684.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a well treatment fluid of same phosphonium compound, polymer friction reducer  and surfactant  in the same amount or a  method of modifying a . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high  molecular weight” and “very high molecular weight” in claim 7 is a relative term which renders the claim indefinite. The term “high  molecular weight” and “very high molecular weight” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
Claims 1, 4-8, 11-15 and 21-22   stand and new claims 23-27 are  rejected under 35 U.S.C. 103 as being unpatentable over Robb in view of Kramer.
Regarding claims 1, 4-8, 11-15, 21 and 26, Robb teaches a well treatment fluid comprises an aqueous base fluid added with a friction reducing polymer ([0008], [0009]), a biocide including prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP
2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Robb does not expressly discloses the instantly claimed TTPC phosphonium, the poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride  or the combination of poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and alkyl iminodipropionate, neither the amount of the TTPC phosphonium.
Kramer teaches that a biocide effective for oil and gas field water systems comprises an aqueous mixture of tri n-butyl n-tetradecyl phosphonium chloride, poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride and an alkyl iminodipropionate amphoteric surfactant ([0002], [0058], [0074], [0076], [0082] [0084],  [0086], [0103] and [0158]), and the biocide composition is added in a combined amount of 1 to 50 parts per million ([0177),  wherein the weight ratio of TTPC phosphonium to  poly(oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride maybe  1:1 to 2:1 ([0170]-[0172] and [0175]), thus the amount of TTPC Phosphonium is about 1 to  33 ppm, which overlaps with the claimed amount of at least 5 ppm. 
 prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a biocide. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Thus  the amount  of TTPC phosphonium  overlaps with the claimed amount of at least 5ppm, and a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ90(CCPA 1976). See MPEP 2144.05.1.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Alter, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 22,  Robb teaches the aqueous base fluid comprises a brine ([0018]).
Regarding claim 23,  Robb teaches the aqueous base fluid comprises water in an amount of about 75% to about 99.9% ([0018]), which overlaps with the claimed amount of at least 90 wt.%  and a prima facie case of obviousness exists. In re Wertheim, 541 f. 2d 257,191 USPQ90(CCPA 1976). See MPEP 2144.05.1.
Regarding claims 24, 25 and 27,  Robb teaches the friction reducing polymer has higher molecular weight and  is present in an amount of 0.05 to 0.3 wt.% ([0028] and [0029]), i.e., 500 ppm to 3000 ppm, which meets the claimed amount. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766